Citation Nr: 0820306	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-12 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel









INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
September 1, 1941 to December 31, 1941, and from April 9, 
1945 to February 12, 1946.  He died in February 1996.  The 
appellant is the widow of the veteran.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January and December 2005 rating actions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Manila, the Republic of the Philippines.                  

The appellant initially had requested a Travel Board hearing, 
but subsequently withdrew that request in writing in June 
2007.


FINDINGS OF FACT

1.  The certificate of death indicates that the veteran died 
in February 1996; the immediate cause of death was listed as 
cardio-pulmonary arrest due to coronary artery heart disease 
due to hypertension; chronic obstructive lung disease (COPD) 
was listed as anther significant condition contributing to 
death but not related to the cause of death.     

2.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.  

3.  The veteran was not a prisoner of war.  

4.  The preponderance of the evidence shows that the 
veteran's fatal  hypertension and coronary artery heart 
disease, and his COPD, did not begin during service or for 
many years thereafter and was not linked to any incident of 
active duty.  

CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.312 (2007).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  In the instant 
case the Board finds that VA fulfilled its duties to the 
appellant under the VCAA.   







Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
and September 2004 letters sent to the appellant by the RO 
adequately apprised her of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

The United States Court of Appeals for Veterans Claims 
(Court) recently determined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) that, when adjudicating a claim for 
Dependency and Indemnity Compensation (DIC), VA must perform 
a different analysis depending upon whether a veteran was 
service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August and September 2004 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the appellant was 
effectively informed to submit all relevant evidence in her 
possession and received notice of the evidence needed to 
substantiate her claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 
Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).         

The Board notes that although the appellant has alleged that 
her husband was a prisoner of war (POW), neither the August 
and September 2004 VCAA notification letters, nor the 
February 2006 statement of the case, included the law 
pertaining to lifetime presumptive service connection for 
certain chronic diseases for former POWs.  However, the 
service department has determined that the veteran was not a 
POW and there is no indication that there is any evidence 
that has not been obtained that would show such service.  As 
the service record fails to confirm this alleged status, the 
regulations pertaining to lifetime presumptive service 
connection for certain chronic diseases for former POWs are 
not applicable to this appeal.  Under these circumstances, it 
is not necessary to remand the claim to send the appellant 
further notification of the POW provisions pursuant to Hupp.  
Such a remand would not result in additional benefits flowing 
to the appellant.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the appellant prior to the 
January and December 2005 decisions that are the subject of 
this appeal in its August and September 2004 letters.  
Accordingly, the RO provided proper VCAA notice at the 
required time.  

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
a February 2008 letter, but such notice was post- decisional.  
See Pelegrini, supra.  As to this timing deficiency, the 
Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court, the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the earlier holding of the Veterans Court in Sanders that an 
appellant before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, and any question relating to an 
effective date or rating is moot.  Such a lack of timely 
notice did not affect or alter the essential fairness of the 
RO's decision.  While the appellant does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the appellant contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

Duty to Assist

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the appellant 
regarding the issue adjudicated in this decision. The only 
service medical evidence, a separation from service 
examination, showed a normal blood pressure and normal 
cardiovascular and pulmonary systems and the only post-
service medical evidence of any relevant abnormal findings is 
dated decades post-service.  As explained in more detail in 
the analysis below, there is no competent, credible medical 
evidence or opinion of record which indicates that any of his 
death causing diseases, to include coronary artery heart 
disease and hypertension, began during service or until many 
years thereafter, nor is there such evidence that shows a 
nexus between any of these conditions and service.  Under 
these circumstances, VA is not required to obtain an opinion 
regarding whether the veteran's death was attributable to 
service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The claims file includes all known 
available relevant evidence needed to adjudicate this claim.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim adjudicated upon the merits in this decision. 
Adjudication of the claim at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Laws and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Regulations provide that certain chronic diseases, including 
cardiovascular-renal disease (to include hypertension), will 
be considered to have been incurred in or aggravated by 
service even though there is no evidence of such disease 
during the period of service.  See, 38 C.F.R. §§ 3.307, 
3.309.  In order for the presumption to apply, the evidence 
must indicate that the veteran's coronary artery heart 
disease or hypertension became manifest to a compensable (10 
percent) degree within one year of separation from service.  
See 38 C.F.R. § 3.307.

For former prisoners of war, certain diseases, including 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and the 
complications (including myocardial infraction, congestive 
heart failure, arrhythmia), will be considered to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service if 
manifest to a degree of disability of 10 percent or more at 
any time after separation from service.  See 38 C.F.R. §§ 
3.307, 3.309.  (As noted above and further explained below, 
the record does not show that the veteran was a POW; 
accordingly, this regulation is not applicable to this 
appeal.)

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death. For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).


III.  Factual Background

The appellant contends that the veteran met the requirements 
for prisoner of war status.  Accordingly, she asserts that 
the veteran's fatal diseases should be presumed to be linked 
to his POW service under the provisions providing presumptive 
service connection for certain chronic diseases for former 
POWs.  See 38 C.F.R. §§ 3.307, 3.309(c).  

The veteran died in February 1996.  The certificate of death 
indicates that the immediate cause of death was cardio-
pulmonary arrest due to coronary artery heart disease due to 
hypertension.  In regard to other significant conditions 
contributing to death but not related to the cause of death, 
chronic obstructive lung disease was listed.  

The veteran's service medical records are sparse and 
essentially consist of a clinical record, dated in November 
1945, an Affidavit for Philippine Army Personnel, dated in 
February 1946, and a Report of Physical Examination of 
Enlisted Personnel Prior to Discharge, Release From Active 
Duty or Retirement, dated in May 1946.  The clinical record 
shows that in November 1945, the veteran was diagnosed with 
influenza.  In the February 1946 Affidavit, it was noted that 
on August 28, 1941, the veteran was called to active duty, 
and that from January 1, 1942 to January 4, 1942, the veteran 
was in POW status.  According to the veteran, he escaped on 
January 5, 1942.  In regard to the veteran's wounds and 
illnesses incurred during service, it was noted that he had 
malaria from December 1944 to April 1945.  In the May 1946 
discharge examination report, the examiner stated that the 
veteran's blood pressure was 104, systolic, and 64, 
diastolic.  The veteran's cardiovascular system was 
clinically evaluated as "normal."  A chest x-ray was 
reported to show a radiologically healthy chest.  

In a private medical statement from J.P., M.D., dated in June 
1973, Dr. P. stated that he had recently examined the 
veteran.  Following the examination, Dr. P. diagnosed the 
veteran with bronchial asthma, chronic, recurrent, severe.   

In July 2004, the appellant filed a claim of entitlement to 
service connection for the cause of the veteran's death.  

In a private medical statement from D.F.D., M.D., dated in 
August 2004, Dr. D. stated that she had been a practicing 
physician since 1938.  According to Dr. D., on September 5, 
1942, as a guerilla, the veteran came to her clinic 
complaining of malaria and asthma.  Dr. D. indicated that 
"as a guerilla after being a soldier in 1941 [sic]," the 
veteran had been exposed to heat, cold, and hunger.  Dr. D. 
reported that the veteran became "sick of lung disease-
bronchial asthma, chronic, cardiac pulmonary disease."  
According to Dr. D., the "treatment was as the diet 
provide[d] hypertension occurred later [sic]."  In April 
1945, the veteran left the guerrillas.  Dr. D. stated that 
the veteran died in February 1996 of cardiac pulmonary, 
coronary artery heart disease and hypertension.  

In a Memorandum for File, dated in December 2004, the RO 
concluded that there was no evidence which substantiated the 
veteran's alleged POW status.  According to the RO, the 
service department certified in November 1973 that the 
veteran rendered U.S. Armed Forces of the Far East (USAFFE) 
service.  Specifically, the veteran had pre-war service from 
September 1, 1941 to December 7, 1941; he was in beleagured 
status from December 8, 1941 to December 31, 1941; he was in 
no casualty status from January 1, 1942 to April 8, 1945; 
status under MPA was terminated as of April 8, 1945; and he 
had Regular Philippine Army service from April 9, 1945 to 
February 12, 1946.  The Service Department did not indicate 
any POW status for the veteran.  The RO noted that in the 
appellant's claim for VA death benefits, the appellant 
alleged that the veteran was a former POW having been 
incarcerated in Camp O'Donnell in Capas.  In the appellant's 
reply to the POW development letter, the appellant stated 
that she did not know the dates of the veteran's capture or 
release, nor did she know the events which led to his capture 
and release.  She likewise did not know the names of the 
veteran's co-prisoners of war and, as such, no affidavit to 
support the veteran's POW status was submitted.  Thus, the RO 
concluded that the evidence of record was not satisfactorily 
persuasive to support a finding that the veteran met the 
criteria of a former POW.  Hence, there was no basis for 
overturning the service department findings that the veteran 
had no POW status.  

In a letter from the National Personnel Records Center (NPRC) 
to the appellant, dated in June 2005, the NPRC stated that 
their records showed that the veteran served as a member of 
the Philippine Commonwealth Army, in the service of the Armed 
Forces of the United States from September 1, 1941 to 
February 12, 1946.  According to the NPRC, the veteran's 
service was not considered as active service in the United 
States Army.   

In a Memorandum for File, dated in December 2005, the RO 
stated that the appellant had recently submitted a POW 
Questionnaire, wherein she stated that her spouse surrendered 
to the Japanese forces on April 9, 1942, as ordered by the 
highest command and he was able to escape on April 14, 1942 
due to lack of security.  She could not provide the names of 
the men who were captured or interned with her spouse.  The 
RO concluded that the evidence was not satisfactorily 
persuasive to support a finding that the veteran met the 
criteria of a former POW.  Aside from the appellant's 
statement that the veteran was captured and released, no 
evidence had been submitted to establish her husband's 
claimed POW status.  Furthermore, her statement did not offer 
significant facts which would warrant a change in the 
previous determination.  Thus, the December 2004 Memorandum 
for File, which held that the veteran had no POW status, was 
confirmed and continued.   

IV.  Analysis

During his lifetime, the veteran was not service-connected 
for any disabilities.  The cause of the veteran's death was 
cardio-pulmonary arrest due to coronary artery heart disease 
due to hypertension.  The record has not demonstrated that 
his coronary artery heart disease or hypertension was 
manifested during service or within one year of separation 
from service.  The veteran's service medical records are 
negative for any complaints or findings of a lung or heart 
disorder, to include hypertension or coronary artery heart 
disease.  In the veteran's May 1946 discharge examination, 
the veteran's blood pressure was 104/64 and his 
cardiovascular system was clinically evaluated as "normal."  
A chest x-ray was reported to show a radiologically healthy 
chest.  The first evidence of a lung disorder is in June 1973 
when the veteran was diagnosed with bronchial asthma, over 26 
years after his discharge.  In addition, there is no evidence 
of the veteran's fatal heart and lung conditions until the 
conditions were noted in his death certificate in February 
1996, approximately 50 years after the veteran's discharge.  

In this case, the Board recognizes the private medical 
statement from Dr. D., dated in August 2004.  According to 
Dr. D., on September 5, 1942, as a guerilla, the veteran came 
to her clinic complaining of malaria and asthma.  Dr. D. 
indicated that "as a guerilla after being a soldier in 1941 
[sic]," the veteran had been exposed to heat, cold, and 
hunger.  Dr. D. reported that the veteran became "sick of 
lung disease-bronchial asthma, chronic, cardiac pulmonary 
disease."  According to Dr. D., the "treatment was as the 
diet provide[d] hypertension occurred later [sic]."  In 
April 1945, the veteran left the guerrillas.  Dr. D. stated 
that the veteran died in February 1996 of cardiac pulmonary, 
coronary artery heart disease and hypertension.  To the 
extent that this rather awkward medical statement can be 
construed as linking hypertension or heart disease to 
service, as explained below, the Board finds that such 
opinion lacks credibility, and is therefore, of no probative 
value as to the issue of service connection for cause of the 
veteran's death based on disease directly related to service 
or on a presumptive basis.  See Hayes v. Brown, 5 Vet. App. 
60, 69 (1993) ("It is the responsibility of the BVA . . . to 
assess the credibility and weight to be given the 
evidence").  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  In 
this regard, although Dr. D. recalled treating the veteran 
for hypertension and/or coronary artery heart disease in 
1942, such was not reported until approximately 60 years 
after the veteran's discharge from service and 8 years after 
his death.  There are no records of the alleged treatment in 
the claims file and no indication that any such records are 
available.  The veteran did not report such treatment in the 
February 1946 Affidavit for Philippine Army Personnel, which 
would have been after allegedly being treated by Dr. D.  In 
addition, at the time of the veteran's May 1946 discharge 
examination, again after the alleged treatment from Dr. D., 
the veteran's blood pressure was 104/64 or well within normal 
limits, and his cardiovascular system was clinically 
evaluated as normal at that time.  A chest x-ray was also 
reported as normal.  Dr. D did not describe the extent of any 
examination of the veteran, did not explain how she arrived 
at the alleged September 1942 diagnoses, and provided no 
supporting clinical data to show that the veteran had 
hypertension and/or coronary artery heart disease either 
during service or within a year after his discharge.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) 
(physicians' opinions have little, if any, probative value 
where there is no indication that the physicians examined the 
appellant, did not describe the extent of any examination, 
and did not provide any supporting clinical data to show that 
the appellant was severely impaired).  The Board also notes 
that in the letter, Dr. D. alleges specific facts, including 
the exact diagnoses and date of treatment, all apparently 
based only upon the author's memory of events occurring 
nearly six decades before the letter was written.  As such, 
the inherent characteristics of this letter weigh heavily 
against affording it any probative value.        

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For 
the reasons stated above, the Board rejects the August 2004 
letter from Dr. D., finding that it has no probative value in 
establishing that the causes of the veteran's death, coronary 
artery heart disease and hypertension, were manifested during 
service or within one year of separation from service.    

There is additional medical evidence that weighs against the 
claim.  Even assuming that the veteran had an abnormal blood 
pressure or cardiac abnormality in 1942 as alleged, as noted 
above, he had no such abnormality when examined in 1946.  The 
gap of 50 years between the alleged abnormal cardiovascular 
findings in 1942 and only other relevant post-service medical 
evidence of record of the conditions that caused his death, 
the death certificate is, in itself, significant and it 
weighs against the appellant's claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered in service 
connection claims).  It is also pertinent to note that the 
medical statement from Dr. J.P., dated in June 1973, who 
stated that he had examined the veteran, failed to note any 
findings relating to hypertension or heart disease.

The appellant's main contention is that due to the 
circumstances of the veteran's service, the appeal should be 
provided the benefit of regulations that pertain to former 
prisoners of war.  See 38 C.F.R. §§ 3.307, 3.309 regarding 
lifetime presumption of service incurrence of certain 
diseases for former POWs, to include atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications.  The 
service department, however, did not indicate or confirm any 
POW status for the veteran.  Thus, although it was noted in 
the February 1946 Affidavit for Philippine Army Personnel 
that the veteran was in POW status from January 1, 1942 to 
January 4, 1942, this determination is not supported by the 
service department.  The appellant's contention that the 
veteran was in POW status during another period of time, from 
April 9, 1942 to April 14, 1942, is also not supported by the 
service department.  Because a service department 
determination as to an individual's service is binding on VA, 
the Board must conclude that the veteran's service did not 
include POW incarceration.  See Duro v. Derwinski, 2 Vet. 
App. 530 (1992).  Therefore, the Board finds no basis on 
which to apply the POW provisions to the appellant's appeal.

As to the appellant's contention that the veteran's death is 
attributable to service, she has not been shown to possess 
the requisite medical training or credentials needed to 
render a competent opinion as to medical causation.  
Accordingly, her lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for the cause of the veteran's 
death must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).










ORDER

Service connection for the cause of the veteran's death is 
denied.   







____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


